Title: To George Washington from Richard Henry Lee, 29 June 1775
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
Philadelphia 29th June 1775

Nothing material has occurred since you left this place, except the imperfect accounts we have of the Charlestown battle, which upon the whole seems to have nothing unfavorable to our great cause, but the loss of Dr Warren—To an infant Country, it is loss indeed, to be deprived of wise, virtuous, and brave Citizens. I hope however, still to hear, that our Enemies have lost Characters very useful to them. We received the account of this engagement late on Saturday evening last, and a few of us

immediately applied to, and prevailed with the Committee of this City, to dispatch 90 odd quarter Casks of powder to the Camp, which I hope will arrive safe and in good time.
We are this day informed in Congress that the six Nations and Canada Indians are firmly disposed to observe a strict nieutrality, and I think we shall endeavor to cultivate their friendship. The Congress has been engaged these two days about the mutiny and military regulations, and at last we shall adopt those of Massachusetts with very few alterations. You will see that we have again taken up the business of entering Canada, and have left the propriety of it to Gener. Schuyler. If it can be done, in a manner agreeable to the Canadians, it will certainly shut the door against dangerous tampering with the Indians on all our Western frontiers. Nothing has yet been done about a Military Hospital, and I suppose we shall wait for your return of the state of the Army—Dr Shippen says that three young Gentlemen here, perfectly compitent, will be ready when called on, to se[r]ve in the capacity of Surgeons. I have only to assure you, that it will always make me happy to hear from you, and that I am, with great regard, dear Sir, Your Affect. and obedient servant

Richard Henry Lee

